Citation Nr: 1600758	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  15-34 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease, including as due to herbicide exposure in Korea.

2.  Entitlement to an increased rating for lumbar myositis, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.    

This matter is before the Board of Veterans' Appeals (Board) on appeal from December 2012 and March 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for Parkinson's disease.  In July 2005 he submitted a letter from a Dr. Richard Heinz, who indicated that the Veteran received treatment for Parkinson's disease from a Dr. Lozito, a Dr. Prusinski, at the University of Miami Hospital, and at the Emory University Hospital.  Records of the Veteran's treatment for Parkinson's disease by these providers are not of record and have not been requested.  Consequently, the Veteran's claim must be remanded in order that such records may be requested.

The Veteran maintains that his Parkinson's disease is due to his exposure to herbicides in Korea.  The record indicates that the Veteran served in Korea from March 1967 to April 27, 1968.  The Board notes that there is a presumption of herbicide exposure for veterans who served in certain units in Korea between April 1, 1968 and August 31, 1971.  The Veteran had service both prior to and during the presumptive period.  Although the Veteran did not belong to one of the specified units, he has asserted that he served in the DMZ in Korea fixing radar units and was exposed to herbicides.  If a veteran asserts that he was in or near the DMZ during the specified time period and VA has not already determined the veteran's unit to be one that was in or near the DMZ sometime between April 1, 1968,and July 31, 1969, VA will develop further evidence to verify that assertion.  74 Fed. Reg. 36,640, 36,641 (2009).  The Board finds that a remand is required to verify the alleged herbicide exposure in Korea.

The Veteran seeks a rating in excess of 20 percent for his lumbar spine disorder.  The Veteran was provided a VA examination of the spine in February 2014, at which time he had 80 degrees of forward flexion of the thoracolumbar spine with no objective evidence of pain on motion.  Subsequent to certification of the Veteran's appeal to the Board, the Veteran submitted a November 2015 private examination report of his lumbar spine.  This report indicates that the Veteran had only 15 degrees of active range of motion of the lumbar spine.  This indicates to the Board that there may have been an increase in severity of the Veteran's lumbar spine symptoms.  However, the Board is unable to determine a rating based on the November 2015 private examination report, because it does not appear to provide range of motion information for the Veteran's entire thoracolumbar spine.  Consequently a new VA examination of the lumbar spine is necessary in order to determine the current severity of the Veteran's lumbar spine disability.  

The Board has considered a September 2015 assertion by the Veteran's representative on a VA Form 9 that the Veteran is vegetative due to his Parkinson's disease.  However, the November 2015 private orthopedic examination report specifically notes that the Veteran was oriented to time, place and person, that his mood and affect were normal, and that the Veteran was active and alert.  The report further noted that the Veteran had a normal gait and was ambulating with no assistive devices.  The November 2015 private examination report indicates that the Veteran is capable of undergoing a new VA examination of the spine.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran authorization forms to fill out so that his records of treatment for Parkinson's disease may be requested.  This should include authorizations to obtain treatment records from Dr. Richard Heinz, Dr. Lozito, Dr. Prusinski, the University of Miami Hospital, and the Emory University Hospital.  All records/responses received should be associated with the claims file.  All efforts to obtain the records should be fully documented, and all records and/or responses received should be associated with the claims file.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, inform the Veteran that he is ultimately responsible for providing the evidence.  See 38 C.F.R. § 3.159(e).

2.  Pursuant to VA's Adjudication Procedure Manual, M21-1, IV.ii.1.H.7.a, take appropriate steps to determine whether the Veteran may have been exposed to herbicides during his active service in Korea.  Documented evidence as to what steps were taken must be set forth in the claims file.

3.  Afford the Veteran an appropriate VA examination to determine the current nature, extent, and severity of his lumbar spine disorder.

The claims file should be made available to and reviewed by the examiner, and the examiner should record the Veteran's complaints of pain and/or flare-ups.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present. 

In addition, if possible, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.

4.  The Veteran is hereby notified that it is his responsibility to report for the scheduled VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2015).

5.  Following completion of all indicated development, the RO should readjudicate the issues remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)


 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




